Citation Nr: 1801770	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  15-25 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1944 to March 1946 with service in Germany during World War II.  He was a recipient of the Europe Campaign Medal with three bronze stars, the Purple Heart Medal, and the Bronze Star Medal.  The Veteran died on February [REDACTED], 1991 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction over the claims file is currently held by the RO in San Diego, California. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary.  In multiple statements to VA and in her October 2017 testimony before the Board, the appellant identified several VA and private medical facilities that treated the Veteran's back and heart conditions.  She has also specifically asked on several occasions for VA's help in obtaining medical records to support her claim.  The Board therefore finds that efforts must be made to obtain the VA and private records reported by the appellant, and in some cases, reported by the Veteran in statements submitted while he was still alive and pursuing other claims for benefits. 

Accordingly, the case is REMANDED for the following actions:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete VA medical records from the following facilities:

a)  West Texas VA Health Care System from October 1957 to February 1991.  The claims file currently contains a hospital narrative summary for an admission at this facility from October 6, 1957 to October 13, 1957.  The appellant has reported additional VA treatment at this facility, but was unable to remember the exact dates.

b)  VA Sierra Nevada Health Care System from January 1970 to February 1991.  The claims file currently contains some records of treatment dated from November 1977 to March 1978 at the Reno VA Medical Center (VAMC), but again, the appellant has reported additional treatment covering an unknown period.  

2.  Contact the appellant and request that she execute proper release forms to authorize VA to obtain records from the private physicians/facilities identified by the appellant and Veteran. 

Request releases from the following facilities:

a)  Covenant Medical Center (formerly Methodist Hospital) located at 3615 19th Street, Lubbock, Texas 79410 for treatment dating from 1961 to 1963;

b)  Northwest Texas Healthcare System (formerly Northwest Texas Hospital) located at 1501 Coulter Street, Amarillo, Texas 79106 for spinal surgery in November 1969;

c)  Sutter Medical Center (formerly Sutter Memorial Hospital) located at 2825 Capitol Avenue, Sacramento, CA 95816 for heart surgery performed during the period from 1975 to 1980;

d)  Loma Linda University Medical Center located at 11234 Anderson Street, Loma Linda, CA 92354 for surgery and treatment dating to February 1991.  The Veteran's death occurred at this facility on February [REDACTED], 1991, reportedly during surgery performed by Dr. Steven Gundry, the same physician who signed the Veteran's death certificate.  

If proper medical release forms are received, obtain copies of all available treatment records from the facilities identified by the appellant.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.  

3.  Contact the appellant and request that she submit a copy of the Veteran's autopsy report and the amendment to the death certificate.  Both documents are noted on the death certificate, but are not associated with the record before the Board.  

4.  After completion of the following, readjudicate the claim on appeal with consideration of all the evidence of record.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC) to the appellant before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

